By the Court,

Savage, Ch. J.
The only- question is, whether the order which the defendant accepted, is a good bill of exchange: if so, a parol acceptance is good. It is supposed that this case depends on the same principles as the case of Cook v. Satterlee & Satterlee, (6 Cowen, 108.) The rule there recognized is, that a bill of exchange must be for the payment of money, and nothing else. In that case, the drawees were required to pay a certain sum of money, and take up a note given by the drawer to a third person. Here it is to pay & note, which is referred to merely to ascertain the amount ; and the retaining the note as a voucher, is no more the performance of another act beside the payment of the money, than the retaining the order itself for the same purpose.
The court erred. The judgment must be reversed, and a venire de novo is awarded to Onondaga common pleas.